MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00625-CV
Alfredo Hernandez, Appellant             Appealed from the County Civil Court
v.                                       at Law No. 2 of Harris County. (Tr. Ct.
                                         No. 1038995). Opinion delivered Per
Government Employees           Insurance Curiam.
Company, Appellee


TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on March 19, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on May 1, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March 20,
2015.